COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:           Juan Jimenez v. The State of Texas

Appellate case number:         01-15-00783-CR

Trial court case number:       1408197

Trial court:                   183rd District Court of Harris County

          On December 15, 2016, this Court affirmed the judgment of conviction of the
appellant, Juan Jimenez. Our plenary power has not yet expired.
          On February 3, 2017, appellant, Juan Jimenez, filed a pro se letter-motion in this
Court requesting that he be provided with a copy of his trial transcripts as soon as
possible. While Jimenez was indigent at trial and on appeal, he does not allege, and t h e
r e c o r d does not indicate, that he requested a copy of the c l e r k ’ s a n d r e p o r t e r ’ s
records from his appointed appellate counsel, Juan Manuel Contreras, Jr., the trial court,
or the district clerk, or inquired about its cost, before seeking relief from this Court.
          The Court of Criminal Appeals has held that indigent defendants are not entitled
to a free copy of the trial record to prepare petitions for discretionary review or habeas
relief. In re Bonilla, 424 S.W.3d 528, 532 (Tex. Crim. App. 2014) (noting indigent
defendants have right to appointed counsel and free trial record on direct appeal, but not
for discretionary review of decisions of court of appeals or for collateral attacks on their
convictions). As Jimenez is not legally entitled to a free trial record under these
circumstances, we lack the authority to require the district clerk to furnish him with a
free copy. Cf. In re Thomas, No. 14-16-00642-CR, 2016 WL 4484923, at *1 (Tex.
App.—Houston [14th Dist.] Aug. 25, 2016, orig. proceeding) (per curiam) (mem. op., not
designated for publication) (denying mandamus petition seeking to compel trial judge to
order district clerk to give indigent defendant free record after direct appeal). Thus, the
appellant’s letter-motion is DENIED.

       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually
Date: February 23, 2017